   Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 1 of 35




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


TERRY ARCHIE, as                    )
Administrator of the                )
Estate of Teria C.                  )
Archie,                             )
                                    )         CIVIL ACTION NO.
     Plaintiff,                     )          2:19cv508-MHT
                                    )               (WO)
     v.                             )
                                    )
COVINGTON COUNTY, et al.,           )
                                    )
     Defendants.                    )

                        OPINION AND ORDER

    Plaintiff is the administrator of the estate of Teria

Archie, who died at age 36 while detained pretrial at the

Covington County Jail.          According to the administrator’s

complaint,    Archie      had     hypertension      and     repeatedly

requested medical assistance for chest pain and shortness

of breath in the weeks before her death.                   Other than

aspirin, she did not receive medical intervention until

she was found nonresponsive in her cell in July 2017.

    For   their    alleged      roles   in   Archie’s      death,       the

administrator has named seven defendants in this lawsuit:

Covington County, Alabama; then-county sheriff Dennis
      Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 2 of 35




Meeks; Southern Health Partners, the private health-care

provider for the jail; and several jail staff members,

including       the      jail     administrator        Alan        Syler,    a

lower-level officer named Melissa Leslie, a nurse named

Wanda Craft, and the jail’s doctor, Pamela Barber.                          The

administrator         asserts   six      claims.      He    asserts    three

claims under 42 U.S.C. § 1983: Count 1, for deliberate

indifference to Archie’s serious medical needs against

all     defendants;       Count     5,     for     failure     to    provide

constitutionally          adequate        supervision        and    training

against all defendants except Leslie; and Count 6, for

failure to act to address known problems with medical

care at the jail against all defendants except Leslie and

Craft.      He asserts two claims, Counts 2 and 3, against

only the county, under the Americans with Disabilities

Act (ADA), 42 U.S.C. § 12101, and Section 504 of the

Rehabilitation Act of 1973, 29 U.S.C. § 794.                          And he

asserts      one    state-law      claim,     Count    4,     against       all

defendants         for   wrongful         death.       The     court        has


                                      2
      Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 3 of 35




jurisdiction        pursuant     to    28       U.S.C.   § 1331    (federal

question), 28 U.S.C. § 1343 (civil rights), 28 U.S.C.

§ 1367 (supplemental jurisdiction), and 29 U.S.C. § 794a

(Section 504).

       This case is now before the court on the partial

motion     to   dismiss     filed     by    Covington     County,    former

sheriff Meeks, and jail administrator Syler.1                     See Motion

to Dismiss (Doc. 41).           These defendants move to dismiss

the ADA and Section 504 claims (Counts 2 and 3) against

the     county      for    failure         to    state    a   claim;       the

wrongful-death claim (Count 4) as barred by state-law

immunity only insofar as it is brought against Meeks; the

failure-to-supervise and failure-to-act claims (Counts 5

and 6) against the county because counties in Alabama are




    1. The motion to dismiss asserts in the opening
paragraph that it is also filed on behalf of officer
Leslie. However, in the motion’s body and accompanying
brief, there is no discussion about dismissal of any of
the counts of the complaint as alleged against Leslie.
See Motion to Dismiss (Doc. 41) and Brief (Doc. 42).
This opinion therefore does not address Leslie in its
discussion.
                           3
   Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 4 of 35




not empowered or obligated to supervise the jails present

therein; and those same two claims against Meeks and

Syler as barred by qualified immunity.                No party seeks

dismissal of count 1, the deliberate-indifference claim.

    For the reasons set forth below, the motion will be

granted   in   part   and   denied     in   part.      Count    6,      the

failure-to-act claim, is not sufficiently established in

law and will be dismissed as against the county, Meeks,

and Syler.     In all other respects, the motion will be

denied.



               I. MOTION-TO-DISMISS STANDARD

    When considering a defendant’s Rule 12(b)(6) motion

to dismiss for failure to state a claim, the court accepts

the plaintiff’s allegations as true, see Hishon v. King

& Spalding, 467 U.S. 69, 73 (1984), and construes the

complaint in the plaintiff’s favor, see Duke v. Cleland,

5 F.3d 1399, 1402 (11th Cir. 1993).              The court may draw

“reasonable inferences” from the facts alleged in the


                                   4
   Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 5 of 35




complaint.    Chesser v. Sparks, 248 F.3d 1117, 1121 (11th

Cir. 2001).

    To survive a motion to dismiss under Rule 12(b)(6),

a complaint “must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is

plausible on its face.’”           Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570, (2007)).        “A claim has facial plausibility

when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.”              Id.



                   II. FACTUAL BACKGROUND

    The factual allegations of the complaint indicate

that at the time of her death, Archie was detained

pretrial at Covington County Jail after she was arrested

for unpaid child support.          She had been at the jail for

about two months when she died in July 2017.

    Archie had a “history of high blood pressure” and


                                   5
   Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 6 of 35




had been diagnosed with hypertension.                 Second Amended

Complaint (Doc. 40) at ¶¶ 6, 14.                  According to the

complaint, “In the weeks leading up to her death, Archie

continually requested medical attention because she was

suffering severe chest pains and shortness of breath.”

Id. at ¶ 16.      Her blood pressure was checked and found

to be “unusually high at times for someone her age.”                    Id.

at ¶ 25.   She was not taken to a hospital or administered

any diagnostic testing to determine the severity of her

condition; instead, when she requested medical attention,

she would be given aspirin and ordered to return to her

cell.   See id. at ¶¶ 17-19.        Defendant Barber, the jail’s

doctor,    “repeatedly     refused     to   see   Archie”     when      she

sought medical attention, and after several weeks of such

requests, Barber and nurse Craft began simply removing

Archie’s name from lists of inmates to be seen during

Barber’s medical visitations.           Id. at ¶¶ 21-22.

    This denial of medical care was apparently a routine

practice at Covington County Jail.             Medical care at the


                                   6
      Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 7 of 35




jail was provided through a contract between the county

and Southern Health Partners, which employed Barber and

staffed her to the facility. See id. at ¶¶ 11-12. Barber

was    supposed      to   conduct     weekly     visits    with    inmates

requiring medical attention, but “[i]t was a known fact

at the jail” that she “would pick and choose the inmates

she would see on her visits and, many times, would not

show up for the regular weekly visits.”                    Id. at ¶ 26.

Indeed, she often came to the jail only once a month to

provide      medical      services.       See    id.      As   a   result,

“[i]nmates with disabilities who needed to be seen by a

doctor,       including      Archie,      were     left   untreated        or

inadequately treated” as Barber and the other medical

staff “would pick and choose who they wanted to treat and

when.”       Id. at ¶ 28.

       One    day   in    July   2017,     after    several     weeks      of

experiencing severe chest pains and respiratory symptoms

and being refused medical care other than aspirin, Archie

“began experiencing severe and sharp pains in her chest


                                      7
      Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 8 of 35




area” while delivering trays as part of her work duties

at the jail.        Id. at ¶ 36.          She told correctional staff

of her symptoms and asked “if she could either get medical

assistance or return to her cell to lie down.” Id. Aside

from Barber, all of the individual defendants named in

this suit were present during this time and were aware

of Archie’s requests. See id. at ¶ 37. Archie’s requests

were denied, and she was required to finish delivering

trays.      See id. at ¶ 36.          Immediately after completing

her    work,     Archie    returned       to   her    cell   and   started

repeatedly pressing an emergency call button for medical

assistance.       See id. at ¶¶ 36, 40.              By the time a nurse

arrived to check on Archie, she was nonresponsive, and

she was pronounced dead after attempts to resuscitate her

failed.      See id. at ¶¶ 36-37.



                          III. DISCUSSION

       The court will address in turn each of the counts

that the moving defendants now seek to dismiss.


                                      8
   Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 9 of 35




                   A.    Wrongful-Death Claim

    Former sheriff Meeks moves to dismiss the state-law

wrongful-death     claim,    Count     4,    to    the      extent   it   is

against him, arguing that he is immune from suit on that

claim.    State-law tort actions brought against Alabama

sheriffs for damages in their individual capacities are

subject to the so-called “State immunity” imposed by

Article   I,   Section      14   of    the   Alabama         Constitution

whenever the acts alleged were “performed in the line and

scope of their employment.”            Ex parte Donaldson, 80 So.

3d 895, 897 (Ala. 2011) (quoting Suttles v. Roy, 75 So.

3d 90, 94 (Ala. 2010)); see also Ex parte Sumter County,

953 So. 2d 1235, 1239 (Ala. 2006). However, this immunity

does not extend to individual-capacity suits for damages

alleging that such officials “acted fraudulently, in bad

faith,    beyond    their     authority,          or   in     a   mistaken

interpretation of law, subject to the limitation that the

action not be, in effect, one against the State.”                         Ex


                                   9
   Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 10 of 35




parte Moulton, 116 So. 3d 1119, 1141 (Ala. 2013).2

    Meeks contends that this articulation of the law of

State immunity mistakenly conflates that doctrine with

“State-agent immunity,” a distinct form of more limited

immunity for state officials developed by the Alabama

Supreme Court in Ex parte Cranman, 792 So. 2d 392 (Ala.

2000), and subsequent cases.           See Reply in Supp. Motion

to Dismiss (Doc. 52) at 4-5. Meeks is wrong. The Alabama

Supreme Court in Ex parte Moulton recognized an exception

to State immunity, not State-agent immunity, for actions

for damages against State officials in their individual

capacities under the conditions described above.                         See

Moulton, 116 So. 3d at 1141.            As the court said, “this

Court today restates the sixth ‘exception’ to the bar of

State immunity under § 14 as follows: ... (b) actions for




    2. In Todd v. Bailey, No. 3:12-cv-589-MHT, 2018 WL
1674459 (M.D. Ala. Apr. 6, 2018) (Thompson, J.), this
court in a footnote incorrectly indicated that none of
the exceptions to State immunity pertains to suits for
money damages.   See id. at *22 n.23.     That footnote
overlooked the exception articulated in Moulton.
                           10
     Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 11 of 35




damages      brought     against      State     officials        in     their

individual capacity where it is alleged that they had

acted fraudulently, in bad faith, beyond their authority,

or in a mistaken interpretation of law.”                   Id.        And the

court expressly distinguished this holding on the scope

of   State    immunity     from    any    potential     application        of

State-agent immunity to the case.              See id.; see also Ala.

State Univ. v. Danley, 212 So. 3d 112, 122-23 (Ala. 2016)

(recognizing that Moulton articulated an exception to

State immunity).

      As noted above, this exception to State immunity is

subject to the caveat that the suit may “not be, in

effect, one against the State.”               Moulton, 116 So. 3d at

1141.     To determine “whether an action against a state

officer or employee is, in fact, one against the State,”

courts should “consider such factors as the nature of the

action and the relief sought.”              Phillips v. Thomas, 555

So. 2d 81, 83 (Ala. 1989); see also Moulton, 116 So. 3d

at 1141 (citing Phillips to explain this caveat).                          So,


                                     11
     Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 12 of 35




for instance, a negligence action for personal injury

implicates State interests that are “far too incidental

to     supply       the   requisite        nexus    for    extension       of

constitutional immunity.”              Phillips, 555 So. 2d at 83

(quoting Barnes v. Dale, 530 So. 2d 770, 783 (Ala. 1988)).

       A suit is effectively brought against the State when

“a   result        favorable    to   the   plaintiff      would   directly

affect a contract or property right of the State,” when

“the defendant is simply a ‘conduit’ through which the

plaintiff seeks recovery of damages from the State,” or

when    “a    judgment    against      the    officer     would   directly

affect       the    financial    status      of   the   State   treasury.”

Danley, 212 So. 3d at 124 (quoting Moulton, 116 So. 3d

at 1131). But see Moulton, 116 So. 3d at 1131 (explaining

these as limitations on suits against State officers in

their official capacities).                At one point, the Alabama

Supreme Court declared that any suit for money damages

brought against an officer in his or her individual

capacity necessarily fails to qualify as a suit against


                                      12
     Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 13 of 35




the State because such a suit seeks personal payment from

the officer sued rather than money from the State.                         See

Ex parte Retirement Sys. of Ala., 182 So. 3d 527, 533 n.4

(Ala. 2015); Barnhart v. Ingalls, 275 So. 3d 1112, 1126

(Ala. 2018).         The court has since limited that holding,

explaining       that    when    a     “necessary       element”    of      an

individual-capacity claim is met “only because of the

positions” held by the officers, the claim remains barred

by State immunity.            Barnhart, 275 So. 3d at 1126-27

(emphasis       in      original).           For       example,    in       an

individual-capacity suit for breach of fiduciary duty, a

State officer may be immune if the fiduciary duty alleged

to   have    been     breached       existed    only    because    of      the

officer’s official position.               See id.

      In sum, Meeks, as a former sheriff, may claim the

benefits      of     State      immunity       under     §   14    on      the

administrator’s wrongful-death claim to the extent that

such immunity applies to this case.                  There are two ways

in which that immunity may be inapplicable: if Meeks’s


                                      13
   Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 14 of 35




actions    were     outside       “the      line      and    scope”        of    his

employment,       Donaldson,      80     So.     3d   at 899,        or    if    the

administrator alleges that Meeks “acted fraudulently, in

bad faith, beyond [his] authority, or in a mistaken

interpretation of law,” Moulton, 116 So. 3d at 1141.                              If

the administrator takes the latter approach, the court

must further consider whether the claim is “in effect,

one against the State,” id., which may be the case even

though    the     claim     is    brought        against      Meeks        in    his

individual       capacity    if    a   “necessary           element”       of    the

wrongful-death claim can be established solely because

of Meeks’s former position as sheriff.                      Barnhart, 275 So.

3d at 1126.

    The complaint alleges that former sheriff Meeks was

personally aware of Archie’s growing complaints of severe

chest     pain    and     shortness         of     breath      and        that    he

deliberately ignored her requests for medical assistance.

See Second Amended Complaint (Doc. 40) at ¶ 38.                            Because

he undertook these actions in the course of overseeing


                                       14
   Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 15 of 35




the jail, they may have fallen within the line and scope

of his role as sheriff.         See Ex parte Burnell, 90 So. 3d

708, 711-12 (Ala. 2012).           But the complaint adequately

alleges that Meeks “acted fraudulently, in bad faith,

beyond [his] authority, or in a mistaken interpretation

of law,” Moulton, 116 So. 3d at 1141.                    There is no

good-faith way to intentionally withhold medical care

from a person until they die.           Cf. Taylor v. Hughes, 920

F.3d 729, 734-35 (11th Cir. 2019) (denying § 14 immunity

to guards at Covington County Jail who told detainee who

had been in car crash to “shut up” when he “cr[ied] out

in pain for several hours and stat[ed] that he was ‘dying’

and ‘broke up’ inside,” leading to death from internal

bleeding).      As all state officials are bound by the

obligations of the United States Constitution, see U.S.

Const.   amend.    XIV,    § 1,    it    was   not    within    Meeks’s

authority to deliberately ignore the pleas for help of a

dying inmate in his custody.              And to the extent that

Meeks believed his alleged conduct was justified, he


                                   15
      Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 16 of 35




acted under a mistaken interpretation of the law.

       Nor does the wrongful-death claim, unlike the claim

for breach of fiduciary duty considered in Barnhart,

depend on an element that is met solely because of Meeks’s

position as sheriff.              Wrongful death in Alabama is a

statutory claim requiring only that a “wrongful act,

omission, or negligence” of the defendant caused the

decedent’s death and that the decedent would have been

able to sue for that act, omission, or negligence if she

had     not    died.       Ala.    Code    § 6-5-410(a).          Per       the

complaint’s allegations, Meeks and his correctional staff

prevented Archie from obtaining medical care on the day

she died by forcing her to finish delivering trays before

letting her return to her cell to start calling for

emergency       medical      assistance.         See    Second     Amended

Complaint (Doc. 40) at ¶¶ 36-38.                   Causing a person’s

death by stopping her from getting medical care she needs

gives rise to a wrongful-death claim; the statute does

not require a defendant who behaves that way to have a


                                      16
   Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 17 of 35




sheriff’s duties in order for liability to attach.                  See,

e.g., Ex parte Russell, -- So. 3d ---, 2020 WL 3478514,

at *2 (Ala. 2020) (wrongful-death claim against hospital

guard and supervisor where guard was permitted to call

police on emergency room patient, causing the patient’s

meningitis to go untreated).            Accordingly, Meeks is not

entitled      to   State   immunity      on   the    administrator’s

wrongful-death claim.



         B.    Failure to Train and Supervise Claim

    Covington County seeks dismissal of Count 5, the

failure-to-train-and-supervise             claim.           For     this

argument, the county relies on the decision of the en

banc Eleventh Circuit Court of Appeals in Turquitt v.

Jefferson County, 137 F.3d 1285 (11th Cir. 1998) (en

banc), in which the appellate court held that supervision

of inmates in county jails is delegated to Alabama’s

sheriffs, and that sheriffs act as officers of the State,

rather than of individual counties, when operating the


                                   17
   Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 18 of 35




jails they oversee.        See id. at 1289.

       Covington County seems to have misunderstood the

allegations made in the second amended complaint.                        The

administrator does not allege that the county is liable

for failing to supervise sheriff Meeks in his oversight

of the Covington County Jail.           Instead, the administrator

alleges    that     the   county    itself      contracted     for       the

provision of health care at the jail with Southern Health

Partners, the private health-care provider named as a

defendant in this case, and that the county failed to

supervise Southern Health Partners’ performance under

that    contract    or    to   afford   Southern     Health    Partners

sufficient resources to ensure constitutionally adequate

medical care at the jail.          See Second Amended Complaint

(Doc.    40)   at   ¶¶ 110,     117.      The    Eleventh     Circuit’s

decision in Turquitt does not free the county from its

responsibility to supervise the execution of its own

contract for health care at the Covington County Jail.

And the complaint adequately alleges that the county


                                   18
      Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 19 of 35




failed to supervise this contract by maintaining policies

or customs of underfunding Southern Health Partners’

staffing levels and services and by declining to monitor

the     organization’s       work,    leading     to   constitutionally

deficient medical care at the jail.               See id. at ¶¶ 31-33.

As such, this claim against Covington County will not be

dismissed.

       Former sheriff Meeks and jail administrator Syler

also move to dismiss the failure-to-train-and-supervise

claim against them based on qualified immunity.                      Claims

for failure to supervise subordinates differ from claims

for failure to train and are subject to different--and

generally broader--liability requirements.                   See Keith v.

DeKalb County, 749 F.3d 1034, 1052 (11th Cir. 2014)

(drawing this distinction). Although the administrator’s

complaint conflates these two theories in discussing

Count 5, the allegations presented in support of that

claim make clear that the count rests, at least in part,

on a theory of failure to supervise, and the court will


                                      19
   Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 20 of 35




analyze    it   accordingly.         See,   e.g.,      Second     Amended

Complaint (Doc. 40) at ¶ 111.

    Determining whether qualified immunity bars relief

involves two distinct questions: whether the complaint

adequately alleges a violation of a constitutional right

and whether that right was clearly established at the

time of the alleged violation.           Pearson v. Callahan, 555

U.S. 223, 232 (2009).         Courts may “exercise their sound

discretion in deciding which of the two prongs of the

qualified immunity analysis should be addressed first in

light of the circumstances in the particular case at

hand.”     Id. at 236.

    There are three ways in which a plaintiff in the

Eleventh    Circuit    can    show   that      a    right   was   clearly

established     for   the    purposes     of       qualified   immunity.

First, “the plaintiff can point to a materially similar

case decided at the time of the relevant conduct by the

Supreme Court, the Eleventh Circuit, or the relevant

state supreme court”--the case “need not be directly on


                                   20
      Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 21 of 35




point,”      but    it   must    “have     placed    the   statutory        or

constitutional question beyond debate.”                  Patel v. Lanier

County, 969 F.3d 1173, 1186 (11th Cir. 2020) (quoting J

W ex rel. Williams v. Birmingham Bd. of Educ., 904 F.3d

1248, 1259-60 (11th Cir. 2018)).                Second, the plaintiff

“can identify a broader, clearly established principle

that should govern the novel facts of the situation.”

Id.      Or, third, the plaintiff can demonstrate that the

alleged conduct “so obviously violated the Constitution

that prior case law is unnecessary.”                 Id.

       The constitutional right of inmates under the Eighth

Amendment not to have serious medical needs deliberately

ignored was established in binding case law long before

the events alleged in the administrator’s complaint.

See, e.g., Estelle v. Gamble, 429 U.S. 97, 104 (1976)

(holding      unconstitutional        “deliberate       indifference        to

serious medical needs of prisoners”); Brown v. Plata, 563

U.S. 493, 508 (2011) (noting constitutionally deficient

medical      care    based      on   failure    to    provide     adequate


                                      21
      Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 22 of 35




treatment to inmate with hypertension).                     While claims

involving the mistreatment of pretrial detainees are

governed by the Fourteenth Amendment rather than the

Eighth, the Eleventh Circuit treats the standard for

deliberate indifference to serious medical needs under

the     two   amendments      as   “identical.”         Goebert     v.      Lee

County, 510 F.3d 1312, 1326 (11th Cir. 2007).3

       More specifically, the Eleventh Circuit long ago



    3. In Kingsley v. Hendrickson, 576 U.S. 389 (2015),
the United States Supreme Court held inapplicable to
pretrial detainees the Eighth Amendment’s requirement
that prisoners show subjective malice on the part of
their      jailers--in     addition      to     objective
unreasonableness--to state an excessive-force claim. See
id. at 400-02; see also id. at 403 (finding unlawful a
jury instruction requiring that jailers “recklessly
disregarded” the plaintiff’s safety).          Given the
relationship between the deliberateness required for
medical-neglect claims under the Eighth Amendment and the
maliciousness required for excessive-force claims under
that amendment, see, e.g., Whitley v. Albers, 475 U.S.
312, 320-21 (1986), it is unclear whether subjective
intentionality should remain a necessary element of
medical-neglect claims brought by pretrial detainees
after Kingsley. That said, because the conduct alleged
in this case meets the deliberate-indifference standard,
the court need not consider whether Kingsley lowered that
standard for claims brought by pretrial detainees such
as Archie.
                            22
   Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 23 of 35




explained that an inmate with chest pains and shortness

of breath may have a serious medical need, particularly

when these symptoms are coupled with a life-threatening

underlying condition.         See Adams v. Poag, 61 F.3d 1537,

1543 (11th Cir. 1995).           A serious medical need may be

determined by “whether a delay in treating the need

worsens the condition.”          Mann v. Taser Int’l, Inc., 588

F.3d 1291, 1307 (11th Cir. 2009).                   It is a medical

condition that “if left unattended, poses a substantial

risk of serious harm.”         Melton v. Abston, 841 F.3d 1207,

1222 (11th Cir. 2016) (quoting Mann, 588 F.3d at 1307).

Given   that     delaying      treatment      of    Archie’s      severe

hypertension symptoms on the day of her death led to her

demise, it is understandable that Meeks and Syler do not

appear to contest in their motion to dismiss that her

medical need was serious.

    Moreover,       the     allegations        of     the     complaint

sufficiently indicate that the subordinates of Meeks and

Syler at the Covington County Jail were deliberately


                                   23
      Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 24 of 35




indifferent to Archie’s serious medical need.                   On the day

she died, Archie complained to the jail’s correctional

staff about “severe and sharp pains in her chest area”

and     pleaded     for   medical      attention.        Second    Amended

Complaint (Doc. 40) at ¶ 36.                The officers refused her

requests and ordered her to finish handing out trays

before she could return to her cell to call for emergency

medical aid.          See id.        Flatly ignoring a detainee’s

serious         medical        needs        constitutes        deliberate

indifference.         See Taylor v. Hughes, 920 F.3d 729, 734

(11th Cir. 2019) (finding deliberate indifference when

guards at Covington County Jail “ignored [the decedent’s]

cries for help and medical attention”).

       Finally, the standards by which supervisors may be

held liable under § 1983 for the deliberate indifference

of their subordinates were clearly established by the

time of the instant conduct as well.                See, e.g., Cottone

v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003).                        As a

result, the only question left is whether the factual


                                       24
   Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 25 of 35




allegations     supporting     the      failure-to-supervise       count

succeed in making out a claim that Meeks and Syler

violated this right.

    Under the law of the Eleventh Circuit, “to hold a

supervisor liable [under § 1983] a plaintiff must show

that the supervisor either directly participated in the

unconstitutional conduct or that a causal connection

exists between the supervisor’s actions and the alleged

constitutional violation.”           Keith, 749 F.3d at 1047-48.

The count of the administrator’s complaint alleging that

Meeks    and   Syler   directly      participated      in   deliberate

indifference to Archie’s medical needs is separate from

the failure-to-supervise count. The court will therefore

assess    whether      the   latter      claim    shows     a   “causal

connection” between the defendants’ acts and the alleged

constitutional violations.           Id.     Such a connection may

be shown when “a history of widespread abuse puts the

responsible supervisor on notice of the need to correct

the alleged deprivation,” when the supervisor’s “custom


                                   25
   Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 26 of 35




or policy ... result[s] in deliberate indifference to

constitutional rights,” or when facts indicate “that the

supervisor directed the subordinates to act unlawfully

or knew that the subordinates would act unlawfully and

failed    to     stop    them   from   doing    so.”     Id.   at    1048

(alterations in original) (quoting Cottone, 326 F.3d at

1360).

       Meeks and Syler argue that the complaint fails to

show a causal connection between their actions and the

alleged constitutional violations “because it fails to

demonstrate a history of widespread abuse.”                Br. in Supp.

Motion to Dismiss (Doc. 42) at 17-18.              But demonstrating

a history of widespread abuse is only one of three ways

in which a plaintiff may show the “causal connection”

necessary          to       establish          liability       on          a

failure-to-supervise claim.             Keith, 749 F.3d at 1048.

The court need not decide whether the previous incidents

alleged in the complaint are sufficient to demonstrate

that     abuse     was     widespread     at     the   jail     if       the


                                   26
   Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 27 of 35




administrator’s complaint otherwise succeeds in showing

the requisite causal connection.

       It does.   The facts alleged in the complaint readily

support an inference that Meeks and Syler “knew that

the[ir] subordinates would act unlawfully and failed to

stop them from doing so.”          Id. (quoting Cottone, 326 F.3d

at 1360).      According to the complaint, Meeks and Syler

were aware of Archie’s medical needs before and during

the emergency that ended in her death.             See, e.g., Second

Amended    Complaint      (Doc.    40)   at   ¶¶ 23,   37-40,     59-61.

Moreover, the complaint alleges that the defendants knew

that    Archie    was    not     receiving    treatment    from    their

subordinates for her serious medical problems and that

they    failed    to    ensure    that   their   subordinates      would

provide such treatment.           See, e.g., id. at ¶¶ 37-40.            The

complaint also alleges that it was widely known at the

jail    that   Dr.     Barber     routinely    skipped    visits    with

inmates seeking medical attention and often came only

once per month to the jail to provide medical care.                      See


                                    27
   Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 28 of 35




id. at ¶ 26.     These allegations--which at this stage must

be accepted as true--support an inference that Meeks and

Syler    knew   about    what   the     complaint      terms    Barber’s

“lackadaisical manner of treating inmates,” id. at ¶ 28,

were aware that their subordinates were refusing Archie

treatment for her severe symptoms on the day she died,

see id. at ¶¶ 36-38, and declined to intervene.

       Although Meeks and Syler acknowledge that any of the

three approaches listed above is sufficient to establish

the requisite causal connection under Eleventh Circuit

law, see Br. in Supp. Motion to Dismiss (Doc. 42) at 17,

they    argue    elsewhere      that    a    pattern      of    previous

violations      is   nonetheless      required    to    make    out      the

administrator’s claims here, see id. at 18.                    They base

this argument on the Supreme Court’s decision in Connick

v. Thompson, 563 U.S. 51 (2011), particularly the Court’s

indication that, “A pattern of similar constitutional

violations      by    untrained       employees      is    ‘ordinarily

necessary’ to demonstrate deliberate indifference for


                                   28
   Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 29 of 35




purposes of failure to train.”             Id. at 62 (quoting Bd.

of Cnty. Comm’rs v. Brown, 520 U.S. 397, 409 (1997)).

    The very terms of the sentence that Meeks and Syler

cite from Connick demonstrate its inapplicability here.

The statement from Connick quoted above applies to claims

for failure to train subordinates, not to claims for

failure to supervise.           Compare Keith, 749 F.3d at 1053

(quoting    Connick      for   the    failure-to-train       standard),

with, id. at 1048 (noting the three ways described above

to show a causal connection for a failure-to-supervise

claim).     The Supreme Court’s decision in Connick is

inapposite, and neither Meeks nor Syler is entitled to

qualified immunity on the failure-to-supervise claim.



                    C.    Failure to Act Claim

    Covington County, Meeks, and Syler all seek dismissal

of Count 6, the failure-to-act claim, on the same grounds

described    above.       The    allegations      in   the    complaint

pertaining to the failure-to-act claim appear redundant


                                     29
      Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 30 of 35




with either Count 5, the failure-to-supervise claim, or

Count 1, the deliberate indifference claim.                    See Second

Amended Complaint (Doc. 40) at ¶¶ 116-21.                   Indeed, as to

the county, Meeks, and Syler, it is not at all clear what

distinguishes          the    failure-to-act         claim      from        the

failure-to-supervise claim.                And the Supreme Court has

declined to recognize a general failure-to-act claim

under      the     Due    Process      Clause,     holding      that        the

Constitution         instead       imposes       more      specific         and

circumscribed obligations such as the responsibility of

jail officials to provide adequate medical care--a duty

addressed by the administrator’s deliberate indifference

and     failure-to-supervise           claims.       See     DeShaney        v.

Winnebago Cnty. Dep’t of Soc. Servs., 489 U.S. 189,

198-200 (1989).

       Accordingly,          because       the      theory       of         the

administrator’s failure-to-act claim is not sufficiently

established in precedent, Meeks and Syler are entitled

to qualified immunity on that count.               Similarly, although


                                      30
   Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 31 of 35




the court is unpersuaded by the county’s argument from

Turquitt for the reasons discussed above, the county is

nonetheless entitled to dismissal of Count 6 against it

for failure to state a claim because the count does not

make out allegations sufficient to show a violation of

any established legal duty.



                D.    ADA and Section 504 Claims

    Covington        County    also     moves      to    dismiss         the

administrator’s ADA and Section 504 claims, Counts 2 and

3, for failure to state a claim under those statutes.

For all purposes relevant to the county’s motion to

dismiss, the same standards apply to the ADA and Section

504, so the court will not separately analyze the two

claims at issue.       See Cash v. Smith, 231 F.3d 1301, 1305

(11th Cir. 2000).

    Title II of the ADA, the statutory section under

which the administrator’s claim is brought, provides that

“no qualified individual with a disability shall, by


                                   31
   Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 32 of 35




reason of such disability, be excluded from participation

in or be denied the benefits of the services, programs,

or activities of a public entity, or be subjected to

discrimination by any such entity.”              42 U.S.C. § 12132;

see also Shotz v. Cates, 256 F.3d 1077, 1079 (11th Cir.

2001).    The county argues that the factual allegations

supporting the administrator’s ADA and Section 504 claims

may show deliberate indifference to Archie’s medical

needs, but that they do not show discrimination on the

basis of disability.        See Br. in Supp. Motion to Dismiss

(Doc. 42) at 8.       As the county explains, “it is alleged

that the decedent, who suffered from hypertension, was

denied necessary medical treatment for her condition

while detained in the Covington County Jail.”                 Id.   “The

alleged fact that Defendants failed to provide adequate

medical care for the decedent’s hypertension does not,

standing alone, support the claim that they discriminated




                                   32
   Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 33 of 35




against her because of her hypertension.”                Id. at 7.4

    As with the failure-to-supervise claim, the trouble

for the county is that the allegations it points to are

not the ones on which the administrator relies to support

the complaint’s ADA and Section 504 claims.               Instead, the

administrator alleges that the county, in contracting for

health care services at the jail, failed to provide

sufficient staff and training of medical personnel for




    4. In a footnote in defendants’ reply brief, the
county notes for the first time that “an argument can be
made that the Decedent was not disabled as defined by”
the ADA and Rehabilitation Act. Reply in Supp. Motion
to Dismiss (Doc. 52) at 4 n.1. This is so, the county
says, because the complaint “made no allegation that the
Decedent was in any way limited because of her
hypertension.” Id. This argument, to the extent that
defendants’ footnote endeavors to press it, was not
included in the motion to dismiss and so will not be
addressed at this time. United States v. Evans, 473 F.3d
1115, 1120 (11th Cir. 2006) (“[A]rguments raised for the
first time in a reply brief are not properly before a
reviewing court.” (quoting Herring v. Sec’y, Dep’t of
Corrs., 397 F.3d 1338, 1342 (11th Cir. 2005))).
Moreover, it mischaracterizes the allegations of the
complaint, which include, inter alia, that Archie’s
hypertension caused “debilitating” pain that interfered
with her ability to carry out her work at the jail.
Second Amended Complaint (Doc. 40) at ¶¶ 36, 40.
                           33
   Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 34 of 35




inmates with serious medical needs, such as Archie, to

avoid death or other harm due to inadequate medical

assistance.       See Second Amended Complaint (Doc. 40) at

¶¶ 33, 80.        In other words, the administrator alleges

that    the    county,      through   its    contract   with   Southern

Health    Partners,      provided      adequate     medical    care      for

non-disabled inmates but not for inmates with conditions

serious       enough   to    make     them   “individual[s]     with       a

disability” under the ADA, 42 U.S.C § 12131(2).

       The United States Supreme Court has held that medical

services provided to inmates are among the “services,

programs, or activities of a public entity” to which the

ADA and Section 504 extend.                  Pa. Dep’t of Corrs. v.

Yeskey, 524 U.S. 206, 210 (1998) (quoting 42 U.S.C.

§ 12132).       Providing staff and training sufficient to

address the needs of inmates with minor medical issues

but not those of inmates with disabilities discriminates

against       disabled   inmates       in    the   provision   of     such

services.      See, e.g., Second Amended Complaint (Doc. 40)


                                      34
   Case 2:19-cv-00508-MHT-JTA Document 55 Filed 03/29/21 Page 35 of 35




at ¶¶ 23-25 (alleging that Archie was repeatedly given

aspirin rather than more significant medical intervention

in response to her high blood pressure and complaints of

severe chest pains).       The administrator’s ADA and Section

504 claims will not be dismissed.

                                 * * *

    Accordingly, it is ORDERED that:

    (1) Defendants’        motion       to   dismiss    (Doc.    41)     is

granted to the extent that Count 6 of the complaint, as

alleged   against     defendants        Covington      County,    Dennis

Meeks, and Alan Syler, is dismissed.

    (2) In all other respects, the motion to dismiss

(Doc. 41) is denied.

    DONE, this the 29th day of March, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                   35
